Dismissed and Opinion Filed February 20, 2018




                                             S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01179-CV

          PATRICIA A. SKIPWORTH AND JOHNNY SKIPWORTH, Appellants
                                   V.
                MARY LOU KASTEN AND ROBERT DIX, Appellees

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 93950-CC

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Stoddart
                                    Opinion by Justice Francis
       Appellants’ brief in this case is overdue. By postcard dated January 12, 2018, we notified

appellants the time for filing their brief had expired. We directed appellants to file their brief and

an extension motion within ten days. We cautioned appellants that failure to file a brief and an

extension motion would result in dismissal of this appeal without further notice. To date,

appellants have not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE
171179F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PATRICIA A. SKIPWORTH AND                         On Appeal from the County Court At Law
 JOHNNY SKIPWORTH, Appellants                      No. 1, Kaufman County, Texas
                                                   Trial Court Cause No. 93950-CC.
 No. 05-17-01179-CV        V.                      Opinion delivered by Justice Francis.
                                                   Justices Brown and Stoddart participating.
 MARY LOU KASTEN AND ROBERT
 DIX, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees MARY LOU KASTEN AND ROBERT DIX recover
their costs of this appeal from appellants PATRICIA A. SKIPWORTH AND JOHNNY
SKIPWORTH.


Judgment entered February 20, 2018.




                                             –2–